Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-4, 7-8, and 11 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The primary reason for the allowance of the claim is the inclusion of the limitation “irradiating a surface of the mask plate facing away from the first substrate with light rays, such that the electrically conductive material is transferred to a surface of the first substrate facing the mask plate, thereby forming the cathode touch conductive layer, the cathode touch conductive layer comprising one or more electrically conductive portions, 
wherein the forming the planarization layer comprises forming a thermally conductive channel comprising metal wires or thermally conductive particles in the planarization layer along a direction perpendicular to the base substrate, and 
forming the electrically conductive material by vacuum coating on a surface of the planarization layer facing the first substrate” as recited in independent claim 1, in all of the claims which is not found in the prior art references.
Claims 3-4, 7-8, and 11 are allowed for the same reasons as claim 1, from which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BITEW A DINKE whose telephone number is (571)272-0534. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on (571)272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.















/BITEW A DINKE/Primary Examiner, Art Unit 2896